The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2015

                                      No. 04-13-00569-CR

                                        Kristi Rene NIX,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B11614
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marilyn Barnard, Justice
               Patricia O. Alvarez, Justice

        After her court-appointed attorney filed an Anders brief, Appellant Kristi Nix filed a pro
se brief on November 18, 2014. Her brief did not request oral argument. See TEX. R. APP. P.
38.1(e); 39.7. On December 10, 2014, acting pro se, Appellant moved this court to grant her oral
argument.
       Appellant’s motion to grant oral argument is DENIED. See id. R. 39.1 (listing reasons
the court may deny oral argument).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court